Citation Nr: 9922505	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee, status post medial 
meniscectomy.

2. Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1952 to December 1952 and the United States 
Army from July 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record reflects that the RO denied the veteran's claims 
for entitlement to special monthly pension and a finding of 
competency to handle his own funds in a February 1997 rating 
decision.  A notice of disagreement has not been filed with 
regard to either issue and those matters are not before the 
Board on this appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2. The veteran's service-connected left knee disability is 
manifested by traumatic arthritis, shown by x-ray 
examination, with no more than slight limitation of 
flexion.

3. The veteran's service-connected left ankle disability is 
manifested by traumatic arthritis, shown by x-ray 
examination, with no limitation of motion.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1998).

2. The criteria for an evaluation in excess of 10 percent for 
the veteran's left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records indicate that the veteran underwent 
an arthrotomy of the left knee with removal of 
osteochondritic loose bodies and excision of the torn medial 
meniscus in April 1955 after twisting his knee in a 
guardhouse during service in Korea months earlier.  The 
veteran was separated from service in September 1955 due to 
his knee disability and service connected effective the day 
after his discharge, with a noncompensable evaluation 
assigned.

The veteran underwent a VA examination in March 1984.  The 
veteran complained of left ankle pain.  The examiner found 
slight swelling with no decrease in range of motion.  The 
examiner noted visible deformity and swelling of the left 
knee.  Range of motion was decreased by 5° of extension and 
30° of flexion compared to the right.  "Solid lockups" and 
crepitus were noted.  The diagnoses were swollen and painful 
left ankle secondary to left knee disease, symptomatic; and 
left knee with residual evidence of traumatic arthritis with 
deformity and limitation in the range of motion, symptomatic.  
Original service connection for a left ankle condition with a 
noncompensable evaluation and an increased evaluation to 20 
percent for post-operative residuals, medial meniscectomy 
with osteoarthritis, left knee were granted in June 1984.
The veteran underwent a VA examination in January 1986 which 
found left ankle swelling tenderness and decreased range of 
motion in the subtalar joint.  The impressions included 
degenerative joint disease of the left ankle.  An increased 
evaluation to 10 percent for the left ankle was granted in 
August 1986.

VA examination in January 1988 found left ankle range of 
motion 5° on dorsiflexion, 20° on plantar flexion, 10° 
inversion and 15° eversion.  Left knee range of motion was 
from 0° to 130°.  The impressions were severe degenerative 
joint disease left talonavicular joint, moderate degenerative 
joint disease, left knee.  Subsequently the RO decreased the 
left knee evaluation to 10 percent.

VA outpatient records indicate that the veteran was provided 
a left knee brace in July 1994.  VA examination in March 1995 
revealed that both knees could be flexed without crepitation, 
stiffness or pain on motion.  There was no effusion, 
inflammation deformity or tenderness.  Right knee flexion was 
to 115°, left knee flexion was 110°.  The veteran was able to 
flex, extend, evert and invert both ankles to an equal amount 
without complaints of pain.  Left ankle range of motion was 
satisfactory but problems with weight bearing were 
demonstrated.  The diagnoses were status post left 
meniscectomy, left knee, 1954; and degenerative joint disease 
of both knees and left ankle.

The current evaluations are 10 percent for traumatic 
arthritis of the left knee and 10 percent for traumatic 
arthritis of the left ankle have been in effect since March 
1988 and August 1986 respectively.  During the most recent VA 
examination in February 1998, the veteran complained of pain, 
weakness, swelling and lack of endurance of the left ankle 
and knee.  The veteran denied red hot joints or fatigue.  He 
gave a history of left knee flare-ups once per year lasting a 
couple of days and including weakness.  Prolonged walking 
aggravated the condition and staying off of the legs provided 
relief.  The veteran related that a cane was helpful but he 
did not have one with him on the day of the examination.  He 
denied dislocation, injuries or subluxation.  The examiner 
noted that no constitutional symptoms were observed and that 
activities of daily living were manageable.

Physical examination revealed that the veteran was able to 
walk on toes and heels.  It was difficult for him to hop and 
squat and he walked with antalgic gait.  A left knee 
operative scar was observed.  Crepitus and compression 
tenderness at the left patella were noted.  There was pain on 
motion.  Slight swelling and minimum varus deformity were 
noted.  There was no varus or vulgas instability.  Anterior 
and posterior drawer signs were negative.  Lachman's sign was 
negative.  Extension was to 0°, flexion to 110° actively and 
115° passively.

The left ankle showed no evidence of swelling, crepitus or 
deformity.  There was tenderness at the medial malleolus 
without motion pain.  Talar tilt test was negative.  
Dorsiflexion was 25°, plantar flexion 45°, inversion 15° 
actively and passively, and eversion 15° actively and 
passively.  The veteran was wearing tennis shoes without 
orthotics at the examination.  

Left knee x-rays showed moderate degenerative changes in the 
medial compartment and patellofemoral joint with spurs.  Left 
ankle x-rays showed minimal spurring at lateral malleolus, 
mild plantar calcaneal spur and mild degenerative changes at 
the talonavicular joint.  The relevant diagnoses were 
traumatic arthritis of the left knee status post medial 
meniscectomy and traumatic arthritis of the left ankle.

The veteran testified before the undersigned Member of the 
Board in May 1999.  He stated that he had a painful trick 
knee.  He asserted that he often got excruciating pain that 
would wake him from sleep, most often from 2 A.M. to 5 A.M., 
and that when the knee hurt it would take him three hours to 
walk a block.  The pain also affected his ankle.  He stated 
that his knee would swell "all the time."  The veteran 
testified that he took the elevator to get to his apartment 
and that he didn't use a cane or braces because they didn't 
help at all.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.

The veteran's left ankle and knee disabilities are presently 
evaluated under the rating criteria for traumatic arthritis 
which provides that arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998). 

The Ratings Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
60 degrees (0 percent), 45 degrees (10 percent), 30 degrees 
(20 percent) or 15 degrees (30 percent), and for limitation 
of extension of the leg when extension is limited to 10 
degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998).  
Complete extension of the knee is to 0 degrees and complete 
flexion is to 140 degrees.  38 C.F.R. § 4.71 Plate II (1998).  

The Ratings Schedule provides compensable ratings for 
limitation of motion of the ankle.  Moderate limitation of 
motion warrants an evaluation rating of 10% disabling.  
Marked limitation of motion warrants an evaluation rating of 
20%.  38 C.F.R. § 4.71(a), Code 5271 (1998).  Complete 
dorsiflexion of the ankle is from 0° to 20° and complete 
plantar flexion is from 0° to 45°.  38 C.F.R. § 4.71 Plate II 
(1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
appellant is required in order to satisfy the VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

The veteran testified before the Board that he was an 
orthopedic surgeon.  The Board finds that record does not 
indicate that the veteran has any medical expertise.  In 
February 1984 the veteran gave a history to a social worker 
of having completed two years of junior college.  The March 
1984, June 1988 and November 1996 VA examinations indicate 
that the veteran was unemployed.  There is no evidence that 
the veteran completed college.  A May 1996 letter from the 
Chief of Outpatient Psychiatry at the Westside VA Medical 
Center (MC) reflects that the veteran was schizophrenic, 
cocaine dependent and incapable of handling his funds.

The left knee range of motion demonstrated on the most recent 
VA examination did not meet the schedular criteria for a 
compensable rating under Codes 5260 and 5261 which address 
limitation of motion of the leg.  The record indicates 
veteran's service-connected disability also includes a left 
knee meniscectomy.  Code 5258 provides a 20 percent 
evaluation for dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion into the joint.  
There is no objective evidence of such symptoms, with the 
exception of pain, which is possibly attributable to the 
traumatic arthritis.  Under Code 5259, a 10 percent 
evaluation is provided for symptomatic removal of semilunar 
cartilage.  While the knee is painful, it is not shown that 
there is discernable pain from the cartilage removal as 
opposed to the arthritis.  The symptoms are indistinguishable 
and separate compensable ratings would not be appropriate.  
See 38 C.F.R. 4.14 (1998).

The left ankle range of motion at the most recent VA 
examination was also at a noncompensable level under the 
appropriate diagnostic code.  The examiner does however 
provide, and x-rays confirm, a diagnosis of traumatic 
arthritis.  The veteran complained of pain and problems with 
weight bearing and tenderness in the joint were exhibited.

The Board notes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 (1998) is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40; see also Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  

In this case, the Board finds that the current minimal 
compensable evaluations are consistent with the slight 
objective findings and that increased ratings are not 
warranted under the provisions for the veteran's left knee 
and ankle disabilities.  The subjective knee complaints of 
the veteran at the most recent examination included pain, 
swelling and lack of endurance.  He gave the examiner a 
history of once yearly left knee flare-ups which is 
inconsistent with his hearing testimony that he had flare ups 
2 to 3 times per week and that the pain lasted two to three 
hours.  Transcript, passim.  The objective examination 
findings include antalgic gait and pain on movement of the 
left knee however the Board notes that the veteran did not 
require an assistive device to ambulate.  The medical 
pathology included x-ray findings of moderate degenerative 
changes and a slight decrease in left knee range of motion, 
however it did not support the veteran's testimony alleging 
excruciating pain and locking.  Finally, the left ankle range 
of motion is very good.  See 38 C.F.R. § 4.71 Plate II 
(1998).  The Board finds the veteran's subjective complaints 
of little probative value due to his inaccurate testimony 
including that regarding his medical background and the lack 
of objective pathology to support the his claims.  Therefore, 
Board concludes that the preponderance of the evidence is 
against a higher evaluation for residuals of impairment of 
the left knee and ankle due to pain on use or flare-ups.  Id.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has also considered the entire 
history of the veteran's disabilities.  In this case, the 
Board finds no provision upon which to assign higher ratings. 
When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claims for increased ratings. 


ORDER

An evaluation in excess of 10 percent for traumatic arthritis 
of the left knee, status post medial meniscectomy, is denied.

An evaluation in excess of 10 percent for traumatic arthritis 
of the left ankle is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

